I would 
like to start by congratulating Ms. Haya Rashed Al-
Khalifa on her election to preside over this session and 
to wish her success in achieving the objectives of the 
United Nations, which are accepted by all nations of 
the world, which believe that the Organization was 
created to safeguard international peace, human rights, 
and the right of peoples to self-determination. Indeed, 
as President Woodrow Wilson said in his first inaugural 
address: 
 “Nowhere else in the world have noble men and 
women exhibited in more striking forms the 
beauty and the energy of sympathy and 
helpfulness and counsel in their efforts to rectify 
wrong, alleviate suffering, and set the weak in the 
way of strength and hope.” 
 I hope, therefore, that this session will promote 
cooperation between nations and peoples in pursuit of 
their common interests, namely the principles 
enshrined in the Charter of the United Nations, which 
form the basis for membership in this Organization. 
 We must commend highly the Secretary-General, 
Mr. Kofi Annan, for the effective role he has played 
and the considerable efforts he has deployed, as well as 
for his wise leadership in enhancing the United Nations 
and reinvigorating its role. We also commend him in 
particular for his efforts in respect of the Arab-Israeli 
conflict, the core of which is the question of Palestine. 
 Only a few weeks ago, the fires of war stopped 
raging in Lebanon. Despite the gravity of the losses, 
the destruction and the tragedy, the international 
community expeditiously, effectively and successfully 
intervened to put an end to the war and to provide 
support to the people and the legitimate Government of 
Lebanon in order to safeguard its security and 
independence and to put an end to the era of wars on 
its land. I commend the role played by the international 
community, and I hope that that positive and effective 
intervention will be extended, politically and 
practically, so as to resolve the root causes of all the 
conflicts and wars that have plagued our region for 
many decades. 
 Indeed, I need not reconfirm the fact that, after 
the experiences of war and suffering that we have been 
through, unless the question of Palestine and that of the 
continuing occupation of Palestinian and Arab lands 
since 1967 is resolved, the elements of tension and 
conflagration will keep the conflict alive and leave the 
door wide open to all forms of violence, terrorism, 
regional confrontations and global crises. 
 It is unfortunate today to see that international 
plans and initiatives, foremost among them the road 
map, which was endorsed by the United Nations 
Security Council, have reached a state of stagnation, 
even regression. Calls for the resumption of 
negotiations are faced with preconditions. Despair and 
frustration thrive in the midst of the roar of the 
bulldozers that are preparing for the construction of 
illegal settlements, changes in the demographic nature 
of Jerusalem and erection of an apartheid separation 
wall inside our occupied land and between its various 
parts. They thrive on the continuation of the frightful 
siege, through military checkpoints that have turned 
our cities and provinces into reservations, on the 
continuous saga of killings and assassinations that have 
claimed hundreds of civilian lives, on the demolitions 
of homes and on the ongoing arrests of more than 
  
 
06-53005 52 
 
8,000 Palestinians, including parliamentarians and 
cabinet ministers. Some of the detained have been 
languishing for three decades, and their release and 
freedom are still eagerly awaited by their families and 
their people. 
 Under such conditions, I can reasonably ask: how 
can the international community expect extremism to 
retreat or the waves of violence to ebb? How can we 
and all the forces of moderation and peace in our 
region forcefully intervene and convince our public 
opinion that there is hope on the horizon? Or that the 
option of dialogue, negotiation and international 
legitimacy — which is our strategic choice and the 
path which we relentlessly advocate and which we will 
never abandon — will be fruitful and has a real chance 
of success? 
 Living in the midst of this tragedy, I am not the 
only one who must answer this fundamental question. 
The whole international community, particularly 
influential Powers, is called upon to provide tangible 
evidence that it will support an unconditional 
resumption of negotiations and provide those 
negotiations with true international support to ensure 
their success through the cessation of settlement 
activity, collective punishment and separation walls. 
This would provide a positive atmosphere for 
relaunching the negotiations and reaching the 
objectives of a just peace based on a two-State 
solution, as called for by President George Bush of the 
United States of America. Such a solution must be 
based on international legitimacy, as stressed in the 
Arab Peace Initiative, through the establishment of the 
independent State of Palestine on the 4 June 1967 
borders, with East Jerusalem as its capital, and in 
reaching a just and agreed solution for the problem of 
the refugees — who constitute more than half of our 
Palestinian people — in accordance with United 
Nations General Assembly resolution 194 (III) of 
11 December 1948. 
 Lately, we have heard from the Government of 
Israel that it will abandon its policy of unilateralism 
and one-sided actions. This is encouraging, provided 
that the alternative is not stagnation or the imposition 
of faits accomplis on the ground, but rather a return to 
the negotiating table and to reaching a comprehensive 
solution to all of the permanent status issues in order to 
ensure a secure future for our children and theirs. 
 Recently, in tandem with all the strands and 
persuasions of the Palestinian political spectrum, I 
have sought to establish a Government of national 
unity that is consistent with international and Arab 
legitimacy and that corresponds to the principles 
established by the Quartet. Based on our commitment 
to these criteria, I would like to reaffirm that any future 
Palestinian Government will commit to and abide by 
all the agreements that the Palestine Liberation 
Organization (PLO) and the Palestinian National 
Authority have committed to in the past, particularly 
the letters of mutual recognition dated 9 September 
1993 exchanged between the two late, great leaders, 
Yasser Arafat and Itzhak Rabin. These two letters 
contain the mutual recognition by Israel and the PLO, 
the renunciation of violence and the adoption of 
negotiations as the path towards reaching a permanent 
solution leading to the establishment of the 
independent State of Palestine alongside the State of 
Israel. 
 Any future Government will commit to imposing 
security and order, to ending the phenomenon of 
multiple militias, lack of discipline or chaos, and will 
commit to the rule of law, since this is primarily a 
national Palestinian need. The efforts that we have 
exerted are for the sole purpose of establishing national 
unity that has real substance in order to achieve 
national Palestinian consensus around our national 
objectives, which comply with international legitimacy 
and the Arab Peace Initiative and call for peaceful 
means for the realization of these objectives. When 
such a national consensus is reached and a new 
national unity Government has been established 
according to it, it must be viewed as a qualitative 
achievement —  not a step backwards or a limited 
regression from the path to which we have always been 
determinedly committed — even in the face of the 
bleakest of conditions. 
 I would like to reiterate that negotiations with 
Israel have been and will remain under the jurisdiction 
and responsibility of the Palestine Liberation 
Organization, which I chair. The outcome of these 
negotiations will be presented to the Palestinian 
National Council, the highest Palestinian national 
body, or to a national public referendum. 
 What we have achieved in this regard should 
suffice to lift the unjust siege imposed on our people. 
That siege has inflicted extensive damage on our 
 
 
53 06-53005 
 
society, our livelihood and the means to our growth and 
progress. 
 Madam President, I come to you bearing the 
wounds of a people who are bleeding on a daily basis. 
We are a people who seeks normal life, where our 
children can go safely to school, where children are 
born to live, not die; where youth can find honourable 
and decent work that provides them with a dignified 
path to a secure future so that they can be partners in 
formulating their history, rather than be victims to the 
cruelty of history; where women give birth in hospitals, 
not at the checkpoints of the occupation; where 
families gather in the evening to dream of a new day, a 
day without killing, imprisonment or arrest. 
 I simply want tomorrow to be better than today. I 
want my homeland, Palestine, to be a homeland, rather 
than a prison — independent and sovereign, like 
homelands of all other peoples of this world. I want 
Jerusalem to be the point of convergence for the 
dialogue of all prophets and the capital of two States 
living side by side in peace and equality. 
 Thirty-two years ago, from this rostrum, the late 
President Yasser Arafat issued his famous and 
resounding call: “Do not let the olive branch fall from 
my hand” (A/PV.2282, para. 82). I now reiterate that 
call. Do not let the olive branch fall from my hand. I 
repeat: do not let the olive branch fall from my hand. 